DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US Patent Application Publication No. 2013/0298097 A1.
In reference to claim 1, Chang teaches: 
calculating a slack for a timing path in the circuit design that fails to satisfy a timing constraint (Figure 1, S01, Paragraph [0033] determining a timing violating path having a negative slack); 
decomposing the slack for the timing path into categories of delays in the timing path (Paragraph [0034-0041] delay/arrival time/required time/slack computed for each gate in the offending path), wherein a first one of the categories of delays is intrinsic margin that comprises a first edge of a first clock signal, a second edge of a second clock signal, a delay of a first sequential circuit responsive to the first clock signal, and a 
providing a first set of optimizations for the intrinsic margin in response to a comparison between the intrinsic margin and a timing failure threshold indicating that the intrinsic margin is a factor in the failure to satisfy the timing constraint (Figure 1, S05, Paragraphs [0057-58] selecting a spare cell with a better gate slack to replace the offending cell).

In reference to claim 2, Chang teaches providing profiles of the slack for an entirety of the circuit design in four of the categories of delays, wherein the four categories of delays comprise the intrinsic margin, clock skew, logic delay, and fabric interconnect delay (Paragraphs [0034-0041] delay/arrival time/required time/slack are representative of intrinsic margin, clock skew, logic delay, and fabric interconnect delay).
In reference to claim 7, Chang teaches wherein the first set of optimizations for the intrinsic margin comprise adjusting user or software constraints for the circuit design, ensuring endpoint circuit blocks of the timing path are configured and registered properly, and investigating sources of the first and second clock signals (Paragraphs [0057-58]).

In reference to claim 11, Chang teaches: 
calculating a slack for a timing path in the circuit design for the integrated circuit that fails to satisfy at least one of the timing constraints (Figure 1, S01, Paragraph [0033] determining a timing violating path having a negative slack); 
separating the slack for the timing path into a first category of delays in the timing path and a second category of intrinsic margin delays in the timing path that comprise an edge of a first clock signal, an edge of a second clock signal, an uncertainty in the second clock signal, a delay for a first sequential circuit responsive to the first clock signal, and a delay for a second sequential circuit responsive to the second clock signal (Paragraph [0034-0041] delay/arrival time/required time/slack computed for each gate in the offending path, gate slack as defined by the equations and edge slack as defined by the equations); and 
providing first optimization suggestions for the intrinsic margin delays in response to a comparison between the intrinsic 

In reference to claim 15, Chang teaches providing profiles of the slack for an entirety of the circuit design in the first category, the second category, a third category of delays, and a fourth category of delays, wherein the first category of delays is clock skew, the second category is the intrinsic margin delays, the third category of delays is logic delay, and the fourth category of delays is fabric interconnect delay (Paragraphs [0034-0041] delay/arrival time/required time/slack are representative of intrinsic margin, clock skew, logic delay, and fabric interconnect delay).

In reference to claims 16 and 20 drawn to a system containing all of the same functional limitations as found in claims 1 and 2 respectively, the same rejection applies.

Allowable Subject Matter
Claims 3-6, 8-10, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In a method of using an integrated circuit design tool to analyze timing requirements of a circuit design for an integrated circuit, the method comprising: calculating a slack for a timing path in the circuit design that fails to satisfy a timing constraint; decomposing the slack for the timing path into categories of delays in the timing path, wherein a first one of the categories of delays 1s intrinsic margin that comprises a first edge of a first clock signal, a second edge of a second clock signal, a delay of a first sequential circuit responsive to the first clock signal, and a delay of a second sequential circuit responsive to the second clock signal; and providing a first set of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/B.B/Examiner, Art Unit 2851   



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851